Mr. Justice Magruder delivered the opinion of the Court: This is a petition for mandamus, in which the relator prays that the Illinois State Board of Dental Examiners may be ■commanded to issue to him a license to practice dentistry and dental surgery in the State of Illinois. The statute, under which the petition is filed, and which defines the powers and prescribes the duties of the State Board of Dental Examiners, is “An act to insure the better education •of practitioners of dental surgery and to regulate the practice •of dentistry in the State of Illinois,” approved May 30,1881, in force July 1, 1881. (Hurd’s Rev. Stat. 1885, chap. 91, p. 816.) The sixth section of this act is as follows: “Any and all persons, who shall so desire, may appear before said board at any of its regular meetings and be examined with reference to their knowledge and skill in dental surgery, and if the examination of any such person or persons shall prove •satisfactory to said board, the board of examiners shall issue ~to such persons as they shall find from such examination to possess the requisite qualifications, a license to practice dentistry in accordance with the provisions of this act. But said board shall, at all times, issue a license to any regular graduate of any reputable dental college without examination, upon the payment by such graduate, to the said board, of a iee of one dollar. All licenses issued by said board shall be signed by the members thereof, and be attested by its president and secretary; and such license shall b e prima facie evidence of the right of the holder to practice dentistry in the ■State of Hlinois.” The first section of the act provides, “that it shall be unlawful for any person, who is not at the time of the passage of this act engaged in the practice of dentistry in this State, to commence such practice, unless such person shall have received a diploma from the faculty of some reputable dental college duly authorized by the laws of this State, ■or of some other of the United States, or by the laws of some foreign country, in which college or colleges there was at the time of the issue of such diploma, annually delivered a full ■course of lectures and instruction in dental surgery,” etc. In The People ex rel. Sheppard v. State Board of Dental Examiners, 110 Ill. 180, we held that the act did not specifically define what was a reputable college, and that it was left to the discretion and judgment of the board to determine what was a reputable college. In that case the mandamus was refused •on the general ground, that the writ will not lie to compel the performance of acts or duties, which necessarily call for the exercise of judgment and discretion on the part of the officer 'Or body at whose hands their performance is required. But if a discretionary power is exercised with manifest injustice, the courts are not precluded from commanding its due •exercise. They will interfere, where it is clearly shown, that the discretion is abused. Such abuse of discretion will be •controlled by mandamus. A public officer or inferior tribunal may be guilty of so gross an abuse of discretion or such an evasion of positive duty, as to amount to a virtual refusal to perform the duty enjoined, or to act at all in contemplation •of law; in such a ease mandamus will afford a remedy. Tapping on Mandamus, 66 and 19; Wood on Mandamus, 64; Com’rs of the Poor v. Lynah, 2 McCord, (S. G.) 170; The People v. Perry, 13 Barb. 206; Arberry v. Beavers, 6 Texas, 457. In Village of Glencoe v. The People, 78 Ill. 382, we said: “The discretion vested in the council can not be exercised arbitrarily for the gratification of feelings of malevolence, or for the attainment of merely personal and selfish ends. It must be exercised for the public good, and should be controlled by judgment and not by passion or prejudice. When a discretion is abused and made to work injustice, it is admissible that it .shall be controlled by mandamus.” In the present case the demurrer admits all the allegations •of the petition to be true. It will be necessary to examine those allegations to see if they show any abuse of discretion on the part of the hoard, or any unjust exercise of the discretionary power vested in it. The petition alleges, that the relator complied with the requirements of the statute and with the rule of the board, adopted in September, 1884. That rule is as follows: “Resolved, that after June, 1885, the Illinois State Board, of Dental Examiners will recognize as reputable only such, dental colleges as require, as a requisite for graduation, attendance upon two full, regular courses of lectures and practical instruction, which courses shall each be of not less than five months duration, and shall be held in separate years, with practical instruction intervening between the courses. Such colleges must also require a preliminary examination before admitting students to matriculation, provided that no certificate from a high or normal school, or other literary institution, is presented by the candidate.” On November 4,1884, the relator matriculated as a student in the Chicago College of Dental Surgery, with which four of the five members of the appellant board are alleged to be connected as instructors or members of the faculty, and pursued his studies there during a period of not less than five months, in 1884 and 1885. During the summer and fall of 1885 he received practical instruction in dentistry and dental surgery. On November 2, 1885, he matriculated as a student in the-Northwestern College of Dental Surgery, which gives such lectures and instructions as are required by the above rule, and attended therein as a student during one course of instruction of not less than five months in the years 1885 and. 1886. A diploma was issued to him by the last named college on April 3,1886. On May 11, 1886, he presented this diploma to the State Board of Dental Examiners, at a regular meeting thereof, and tendered his fee of one dollar, and demanded a-license. The board has refused to issue the license. The petition avers, that the board so refused to give him a license through malice, because he left the Chicago college, in which four members of the board are interested, and graduated at the Northwestern college. It also avers, that the two colleges are rivals for the patronage of students, that the board is under the control of the Chicago college and determined to break down the Northwestern college, and that the refusal to issue the license springs from a determination to protect their own college from competition. If these averments are trué, the members of the State board are abusing their discretion and making an unjust use of it. They have a right to decide whether the college, at which an applicant for license has graduated, is reputable or not. But they must decide that question upon just and fair principles. The discretion, with which they are vested, was conferred upon them in the interest of the public and to protect the people from unskillful and uneducated practitioners of dentistry. If four of the five members, which compose the board, are instructors in a particular college, and if they are making use of their power under the State law to build up their own institution and crush outfits rival, they are acting from motives of self-interest and not in the interests of the public. It can not be tolerated that licenses should be withheld for any such ■unworthy reasons. Inasmuch as the board has elected to stand by the overruled demurrer to the petition, we are bound to assume, that the statements of the petition are true. Again, the relator says in his petition, that, after his application on May 11, 1886, he wrote»on May 25 to the secretary of the board and inquired why a license was not issued to him. On May 26, the secretary wrote in reply, returning the one dollar, and saying: “The matter of issuing a license on your diploma from the Northwestern College of Dental Surgery was referred to the National Association of Dental Examiners, which will meet in August. Until their decision I can not issue any license.” It appears that the association here referred to is composed, for the most part, of men living outside of this State, and that its meeting “in August” was to take place in the State of New York. When a regular graduate of a dental college applies to the board of examiners for a license, the only question for them to determine is whether the college, at which the applicant graduated, is reputable or not. The law clothes them, and no other body, with the power to decide this question. They can not delegate their discretionary power to an organization beyond the limits of the State. By the letter of the secretary the board declined to perform the duty imposed upon it by the Illinois statute, and announced its intention of referring the question of issuing a license to a foreign association. After this. announcement, upon being threatened with a mcmdamus proceeding, the board, in an official communication signed by its secretafy, promised the relator’s attorney that, if he would.wait a reasonable time, it would call a meeting and would issue to the relator the license which he demanded. The meeting was held on June 25, 1886, but the license was refused. When the board promised to issue a license, it must have been of the opinion that the relator was entitled to it, and they could not have considered him entitled to it unless they regarded the college at which he had graduated as reputable. It is claimed by counsel for appellee that the board, by adopting the above rule, has exercised its discretion in determining what is a reputable dental college; that any college, which insists upon such requisites for graduation as the rule prescribes, must be recognized by the board as a reputable college, and that, as the Northwestern college has brought itself within the requirements of the rule, the board has no discretion about admitting its graduates. On the other hand, counsel for appellant insists, that, while no colleges, which fail to comply with the rule, will-be regarded as reputable, yet the board would have a right to demand other requisites than those specified in the rule before deciding a college to be reputable. We are not prepared to hold, that a dental college, which requires a preliminary examination before admitting students to matriculation, and which requires students before gradúa-. tion to attend upon two full regular courses of lectures and practical instructions, each to be of not less than five months’ duration and to be held in separate years with practical instructions intervening between the courses, may not in other respects lack some of the elements, which make such an institution reputable. “Reputable,” according to Webster’s definition, means “worthy of repute or distinction,” “held in esteem,” “honorable,” “praiseworthy.” A college might have examinations and lectures and instructions of such an inferior character and under the direction of such inferior instructors, that it would be unworthy of praise and undeserving of esteem.. But the petition in this case alleges that the Northwestern college has been recognized by the board of examiners as a reputable dental college and was so recognized when the relator' presented his diploma. As the board did not refuse to grant the license on the ground that the Northwestern college was not reputable, but refused’ such license on other grounds as stated in, the petition, it will' be presumed that the members regarded that college as repu- ■ table. They had no discretion as to any other matter than the character of the college issuing the diploma, as to its being reputable or not reputable. When that matter was decided and out of the way, their judicial or discretionary power was exhausted. The duty to issue the license was then a mere ministerial one, and its performance could be enforced by mandamus. We think that the allegations of the petition, considered as a whole, warranted the issuance of the writ of mandamus. The judgment of the Appellate Court is affirmed. Judgment affirmed.